Citation Nr: 1551000	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to May 3, 2013, for bilateral hearing loss and a rating in excess of 10 percent after May 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in September 2015, which granted a joint motion for partial remand vacating and remanding the portions of a March 2015 Board decision that denied an initial compensable rating for bilateral hearing loss prior to May 3, 2013, and an initial rating greater than 10 percent after May 3, 2013.  The issue initially arose from an August 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2015 order the Court, by incorporating the terms of the joint motion for partial remand, found further action was required as to the Board's denial of referral for extraschedular consideration and whether the schedular criteria fully contemplated the level of severity and symptomatology for the Veteran's bilateral hearing loss.  Specifically, it was noted that explanations were required to address whether the schedular disability ratings adequately contemplated the Veteran's assertions that he experienced difficulty hearing due to background noise, having trouble hearing and understanding his spouse while driving, and having difficulty hearing or understanding someone when they were not facing him.  

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454   (2007).  To the extent that the effect of the Veteran's hearing loss has on occupational functioning and daily activities, the examinations of record are not in compliance with Martinak.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  

2.  Schedule the Veteran for VA audiology and ear diseases examinations for opinions as to the severity of his service-connected bilateral hearing loss disability.  All necessary examinations, tests, and studies should be conducted.  Any disabling manifestations specifically attributable to the Veteran's service-connected hearing loss disability must be fully outlined and differentiated from symptoms caused by any nonservice-connected ear disorders.

 The audiology examiner should conduct puretone audiometry and controlled speech discrimination (Maryland CNC) tests.  He or she must comment on the functional effects of the Veteran's hearing loss disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  In so doing, the examiner should acknowledge the Veteran's assertions that he experienced difficulty hearing due to background noise, having trouble hearing and understanding his spouse while driving, and having difficulty hearing or understanding someone when they were not facing him.  The examiner should render an opinion as to whether the service-connected disability causes marked interference with employment or the need for frequent periods of hospitalization.

The validity of the test findings must be discussed.  The examiner should also certify whether the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or an exceptional pattern of hearing impairment.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  Consideration must be given on whether referral for an extraschedular evaluation is warranted.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


